           Case 7:21-cv-00058-HL Document 1 Filed 05/13/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                           VALDOSTA DIVISION


HARDY TAYLOR,

               Plaintiff,

vs.

WALKER’S CONSTRUCTION
LLC, A GEORGIA LIMITED
LIABILITY COMPANY, AND
JASON WALKER ,
INDIVIDUALLY,

            Defendants.
____________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, HARDY TAYLOR, by and through the undersigned attorney, sues

the Defendants, WALKER’S CONSTRUCTION, LLC, a Georgia Limited Liability

Company, and JASON WALKER, Individually, and alleges:

      1.     Plaintiff, HARDY TAYLOR was an employee of Defendants, and

brings this action for unpaid overtime compensation, declaratory relief, and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                            GENERAL ALLEGATIONS

      2.     Plaintiff was employed by Defendants from January 2013 into 2020.

                                         1
              Case 7:21-cv-00058-HL Document 1 Filed 05/13/21 Page 2 of 6




         3.      While working for Defendants, Plaintiff was paid by the hour as an

“independent contractor” builder/installer.

         4.      Defendant, WALKER’S CONSTRUCTION, LLC, is a Georgia

Limited Liability Corporation that operates and conducts business in, among others,

Cook County, Georgia and is therefore, within the jurisdiction of this Court.

         5.      At all times relevant to this action, JASON WALKER was an individual

resident of the State of Georgia, who owned and operated WALKER’S

CONSTRUCTION, LLC, and who regularly exercised the authority to: (a) hire and

fire employees; (b) determine the work schedules for the employees; and (c) control

the finances and operations of WALKER’S CONSTRUCTION, LLC. By virtue of

having        regularly   exercised   that   authority   on   behalf   of   WALKER’S

CONSTRUCTION, LLC, JASON WALKER is an employer as defined by 29 U.S.C.

§ 201, et seq.

         6.      This action is brought under the FLSA to recover from Defendants

overtime compensation, liquidated damages, and reasonable attorneys’ fees and

costs.

         7.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 and the FLSA and the authority to grant declaratory relief under the FLSA

pursuant to 28 U.S.C. §2201 et seq.

                                              2
            Case 7:21-cv-00058-HL Document 1 Filed 05/13/21 Page 3 of 6




      8.       During    Plaintiff’s   employment     with    Defendants,    Defendant,

WALKER’S CONSTRUCTION, LLC, earned more than $500,000.00 per year in

gross sales.

      9.       During    Plaintiff’s   employment     with    Defendants,    Defendant,

WALKER’S CONSTRUCTION, LLC, employed two or more employees which

handled goods, materials and supplies which had travelled in interstate commerce.

      10.      Included in such goods, materials and supplies were construction

materials and supplies, ladders, vehicles, office equipment and furniture, as well as

numerous other goods, materials and supplies which had been carried in interstate

commerce.

      11.      Therefore, Defendant, WALKER’S CONSTRUCTION, LLC, is an

enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

                                 FLSA VIOLATIONS

      12.      At all times relevant to this action, Defendants failed to comply with the

FLSA by misclassifying Plaintiff as an independent contractor and by not paying him

full overtime compensation for overtime hours worked.

      13.      During his employment with Defendants, Plaintiff was paid by the hour.

      14.      If Plaintiff worked overtime hours, he was only paid his regular hourly

rate for such overtime hours worked, not the full overtime rate.

                                            3
            Case 7:21-cv-00058-HL Document 1 Filed 05/13/21 Page 4 of 6




      15.     Defendants controlled Plaintiff’s job duties while employed by

Defendants.

      16.     Plaintiff would be assigned by Defendants to various construction sites

to do construction work for Defendants.

      17.     Defendants selected the jobs to accomplish, materials to use, what time

to come in and leave and how many builders/installers were involved for each job.

      18.     Defendants dictated the pay that Plaintiff would receive.

      19.     Defendants provided all equipment and materials used by Plaintiff.

      20.     Plaintiff’s work performed for Defendants was permanent work and not

temporary work.

      21.     Plaintiff’s work was full-time employment which caused him to work

overtime hours on a regular basis.

      22.     Plaintiff and the other builders/installers were an integral part of

Defendants’ business because without these workers, Defendant’s customers would

not be served and Defendants would not be paid.

      23.     Defendants have misclassified Plaintiff as an independent contractor

under the FLSA and failed to pay him proper overtime compensation for all overtime

hours worked.

      24.     Defendants knew that Plaintiff should have been classified as an

                                           4
            Case 7:21-cv-00058-HL Document 1 Filed 05/13/21 Page 5 of 6




employee under the FLSA and willfully failed to pay Plaintiff overtime

compensation.

      25.     Upon information and belief, the records, to the extent any exist,

concerning the number of hours worked and amounts paid to Plaintiff are in the

possession and custody of Defendants.

         COUNT I - RECOVERY OF OVERTIME COMPENSATION

      26.     Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-25 above.

      27.     Plaintiff was entitled to be paid complete overtime compensation for his

overtime hours worked.

      28.     During his employment with Defendants, Plaintiff was misclassified as

an independent contractor and was not compensated at a time and one half rate for

hours worked in excess of forty (40) per week. See ¶¶ 12-25.

      29.     Defendants did not have a good faith basis for their decision to classify

Plaintiff as an independent contractor.

      30.     As a result of Defendants’ intentional, willful and unlawful acts in

refusing to pay Plaintiff complete overtime compensation, Plaintiff has suffered

damages plus incurring reasonable attorneys’ fees and costs.

      31.     As a result of Defendants’ willful violation of the FLSA, Plaintiff is

                                           5
            Case 7:21-cv-00058-HL Document 1 Filed 05/13/21 Page 6 of 6




entitled to liquidated damages.

      32.      Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff, HARDY TAYLOR, demands judgment against

Defendants for the payment of all unpaid overtime compensation, liquidated

damages, reasonable attorneys’ fees and costs incurred in this action, declaratory

relief, and any and all further relief that this Court determines to be just and

appropriate.

      Dated this 13th day of May, 2021.

                                   /s/ C. Ryan Morgan ______
                                   C. Ryan Morgan, Esq.
                                   Georgia Bar No. 711884
                                   Morgan & Morgan, P.A.
                                   20 N. Orange Ave., 15th Floor
                                   P.O. Box 4979
                                   Orlando, FL 32802-4979
                                   Telephone: (407) 420-1414
                                   Facsimile: (407) 245-3401
                                   Email: RMorgan@forthepeople.com
                                   Attorneys for Plaintiff




                                             6
